DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the two partial surfaces that are oriented parallel to one another…”. This limitation is indefinite as it is unclear whether Applicant is referring to the prior partial surfaces of claim 17, which have not been claimed as parallel to one another, if applicant is attempting to claim that the prior claimed surfaces are parallel, or if applicant is attempting to claim additional partial surfaces. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the two partial surfaces are oriented parallel to one another…”.

Claim 22 recites the limitation “the outlet opening has two partial surfaces that are oriented parallel to one another…”. This limitation is indefinite as it is unclear whether Applicant is referring to the prior partial surfaces of claim 17, which have not been claimed as parallel to one another, if applicant is attempting to claim that the prior claimed surfaces are parallel, or if applicant is attempting to claim additional partial surfaces. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the two partial surfaces are oriented parallel to one another…”.

Claims 21, 23, and 28 are indefinite at least by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19, 24-25, 27, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck (US 2006/0012089).
With regard to claim 17, Beck discloses a sealing bellows (5) for a ball joint (Examiner notes that this is an intended use limitation in the preamble and is given little patentable weight, as the bellows of Beck is capable of being used for a variety of moving parts due to its shape and configuration it anticipates this intended use of the preamble), comprising: a housing-side sealing area (e.g. at one of the side contacting 13, which is capable of attachment to a housing and thus is considered a housing-side sealing area, or the side at 3, which is capable of attachment to a stud and thus is considered a stud-side sealing area); a stud-side sealing area (e.g. the other one of the side contacting 13, which is capable of attachment to a housing and thus is considered a housing-side sealing area, or the side at 3, which is capable of attachment to a stud and thus is considered a stud-side sealing area) spaced from the housing-side sealing area (as seen in Figs. 1-5); a wall (i.e. the main body of the bellows as seen in Figs. 1-5, etc.) of the sealing bellows between the housing-side sealing area and the stud-side sealing area (as seen in Figs. 1-5, etc.) has a concave inner surface (as seen in Figs. 1-5, etc. at one of the various outer undulating portions); and an outlet opening (i.e. between 10 and 11 and including 9 as seen in Figs. 1-7, etc.) arranged between the housing-side sealing area and the stud-side sealing area (as seen in Figs. 1-5, etc.) 

With regard to claim 18, Beck discloses that the outlet opening has an unmachined inner circumferential surface that defines a contour of the outlet opening (i.e. the surface of the outlet opening that forms the inner circumference of the opening, which examiner notes it considered unmachined based on applicant’s specification which merely requires that it is “in a rough state” and as roughness (e.g. rough as relative to smooth or rough as relative to further process steps) is a relative term, the state that Beck is in is considered a rough state as it could of course be subjected to any number of further processes or smoothing processes) that defines a contour of the outlet opening (as seen in Figs. 1-5, etc.).

With regard to claim 19, Beck discloses that the outlet opening is formed as a gap (i.e. as seen in Figs. 1-7, etc. as any opening is a gap, and additionally the gap between 10 and 11).

With regard to claim 24, Beck discloses that the outlet opening is arranged in at least one of an area of a stud-side sealing area and in an area adjacent to the stud-side sealing area (as seen in Figs. 1-7 it is arranged at least in an area that also contains the stud-side sealing area and can 

With regard to claim 25, Beck discloses that the outlet opening is arranged in an axial direction of the sealing bellows (as seen in Fig. 1 it is at an axial location closer to one axial end and therefore considered arranged in an axial direction of the bellows) at a height of a stud-side sealing area (i.e. as seen in Fig. 1 the outlet opening and the stud-side sealing area are in the same axial area and thus overlap and are considered to be of the same axial height).

With regard to claim 27, Beck discloses that the outlet opening is oriented in a radial direction of the sealing bellows (i.e. as seen in Figs. 1-7 as the outlet openings face the radial direction/are radial bores/openings).

With regard to claim 35, Beck discloses that the outlet opening is a radially directed slit on an outer circumferential surface of the sealing bellows (as seen in Figs. 1-7 as the opening includes the slit between 10 and 11, which is arcuate as it runs around the entire periphery of the bellows).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 2006/0012089).
claim 26, Beck discloses that there are at least two outlet openings (9 as seen in Figs. 1-7, and disclosed as a “plurality” of openings spaced around the circumference without a specific upper limit given (see paragraphs [0007], etc.)) arranged to be distributed along a circumference of the sealing bellows (as seen in Figs, 1-7, etc.), but fails to explicitly disclose that there are more than two outlet openings are arranged to be distributed along a circumference of the sealing bellows. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the sealing bellows of Beck such that there are more than two outlet openings arranged to be distributed along a circumference of the sealing bellows as Examiner hereby takes Official Notice that the art is replete with examples of sealing bellows with more than two outlet openings (i.e. vents) distributed along a circumference of the sealing bellows. Additionally it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the sealing bellows of Beck such that there are more than two outlet openings are arranged to be distributed along a circumference of the sealing bellows as the mere duplication of parts has been held to have no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Such modifications would provide the expected benefit of tailoring the amount of airflow/venting to the intended working environment/expected environmental conditions (e.g. increased airflow, better cooling, reduced chance of extreme bellows inflation, etc. at the cost of increased manufacturing cost and potentially lower sealing ability versus some foreign matter). 

Allowable Subject Matter
Claims 29, 32, and 34 are allowed.

Claims 33 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 17-19 and 24-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the interest of advancing prosecution Examiner recommends one or more of the following amendments: incorporating claim 36 into the independent claim 17, incorporating claims 35 into independent claim 17 and claiming that there are a “plurality” of outlet openings, incorporating one of claims 20-21 into claim 17 and correcting the above 112(b) issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675